UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2014 Commission file number 333-171046 LIBERATED ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 27-4715504 (Stateorotherjurisdictionof incorporationororganization) I.R.S.Employer Identification No. 109 Burtons Road Marlton, New Jersey (Address of principal executive offices) (Zip Code) Issuer’s telephone number:(609) 707-1519 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.)YesoNo x State issuer’s revenues for its most recent fiscal year.$0 As of September 30, 2014, the last business day of the fiscal year, the aggregate market value of the Registrant’s voting stock held by non-affiliates was approximately $1,350,000 (based on a closing price of $0.03 per share). As of the period ended in this report, September 30, 2014, the registrant had 93,422,721 shares of common stock outstanding. As of the date of filing, January 13, 2015 the registrant had 107,692,584 shares of common stock outstanding. 1 LIBERATED ENERGY, INC. FORM 10-K TABLE OF CONTENTS Item # Description Page Numbers PART I 4 ITEM 1 BUSINESS 4 ITEM 1A RISK FACTORS 5 ITEM 1B UNRESOLVED STAFF COMMENTS 8 ITEM 2 PROPERTIES 8 ITEM 3 LEGAL PROCEEDINGS 8 ITEM 4 MINE SAFETY DISCLOSURES 8 PART II 9 ITEM 5 MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES 9 ITEM 6 SELECTED FINANCIAL DATA 10 ITEM 7 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 17 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 36 ITEM 9A CONTROLS AND PROCEDURES 36 ITEM 9B OTHER INFORMATION 38 PART III 39 ITEM 10 DIRECTORS, EXECUTIVE OFFICERS, CORPORATE GOVERNANCE 39 ITEM 11 EXECUTIVE COMPENSATION 40 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 42 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 43 ITEM 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES 43 PART IV 43 ITEM 15 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 44 SIGNATURES 45 EXHIBIT31.1 SECTION EXHIBIT 32.1 SECTION 2 Table of Content CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS AND INFORMATION This Annual Report on Form 10-K, the other reports, statements, and information that we have previously filed or that we may subsequently file with the Securities and Exchange Commission, or SEC, and public announcements that we have previously made or may subsequently make include, may include, incorporate by reference or may incorporate by reference certain statements that may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and are intended to enjoy the benefits of that act. Unless the context is otherwise, the forward-looking statements included or incorporated by reference in this Form 10-K and those reports, statements, information and announcements address activities, events or developments that Liberated Energy, Inc. (hereinafter referred to as “we,” “us,” “our,” “our Company” or “Liberated”) expects or anticipates, will or may occur in the future.Any statements in this document about expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and are forward-looking statements. These statements are often, but not always, made through the use of words or phrases such as “may,” “should,” “could,” “predict,” “potential,” “believe,” “will likely result,” “expect,” “will continue,” “anticipate,” “seek,” “estimate,” “intend,” “plan,” “projection,” “would” and “outlook,” and similar expressions. Accordingly, these statements involve estimates, assumptions and uncertainties, which could cause actual results to differ materially from those expressed in them. Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this document. All forward-looking statements concerning economic conditions, rates of growth, rates of income or values as may be included in this document are based on information available to us on the dates noted, and we assume no obligation to update any such forward-looking statements. It is important to note that our actual results may differ materially from those in such forward-looking statements due to fluctuations in interest rates, inflation, government regulations, economic conditions and competitive product and pricing pressures in the geographic and business areas in which we conduct operations, including our plans, objectives, expectations and intentions and other factors discussed elsewhere in this Report. Certain risk factors could materially and adversely affect our business, financial conditions and results of operations and cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by us, and you should not place undue reliance on any such forward-looking statements. Any forward-looking statement speaks only as of the date on which it is made and we do not undertake any obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. The risks and uncertainties we currently face are not the only ones we face. New factors emerge from time to time, and it is not possible for us to predict which will arise. There may be additional risks not presently known to us or that we currently believe are immaterial to our business. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. If any such risks occur, our business, operating results, liquidity and financial condition could be materially affected in an adverse manner. Under such circumstances, you may lose all or part of your investment. The industry and market data contained in this report are based either on our management’s own estimates or, where indicated, independent industry publications, reports by governmental agencies or market research firms or other published independent sources and, in each case, are believed by our management to be reasonable estimates. However, industry and market data is subject to change and cannot always be verified with complete certainty due to limits on the availability and reliability of raw data, the voluntary nature of the data gathering process and other limitations and uncertainties inherent in any statistical survey of market shares. We have not independently verified market and industry data from third-party sources. In addition, consumption patterns and customer preferences can and do change. As a result, you should be aware that market share, ranking and other similar data set forth herein, and estimates and beliefs based on such data, may not be verifiable or reliable. 3 Table of Content PART I ITEM1.BUSINESS. History Liberated Energy, Inc. is a Nevada corporation formed on September 14, 2011.We were incorporated as Mega World Food Holding Company for the purpose of selling frozen vegetable products in all areas of the world except China. On January 19, 2013, pursuant to a Common Stock Purchase Agreement, dated January 7, 2013, Perpetual Wind Power Corporation, a privately held corporation formed under the laws of the State of Delaware on July 1, 2010, acquired 24,500,000 non-registered shares of the Company from its shareholders, thereby owning 24,500,000 out of a total of 25,000,000 issued and outstanding shares of the Company. Thereafter, the Company acquired from Perpetual Wind Power Corporation its patented wind and solar powered turbine technology for 2,500,000 newly issued shares of the Company which were distributed in a dividend to its shareholders and Perpetual Wind Power Corporation returned to treasury its 24,500,000 shares it acquired from the Company's shareholders. As a result of this transaction, the Company had on January 19, 2013, 3,000,000 shares issued and outstanding. On February 14, 2013, the Company changed its name from Mega World Food Holding Company to Liberated Energy, Inc. and underwent a 24 for 1 stock split, whereby the Company's outstanding shares increased from 3,000,000 to 72,000,000. Our goal is to develop new products related to alternative energy and bring them to the marketplace.Our primary areas of focus are in the areas of (1) wind energy for home and commercial use, (2) wind and solar energy for outdoor illumination for home, commercial and municipal use, (3) electromagnetic energy applications, and (4) an additive to convert water into a high BTU energy source. Services and Products On January 19, 2013, the Company disposed of its wholly-owned subsidiary, Mega World Food Limited (HK).Mega World Food Limited (HK) was incorporated on June 24, 2010 and was in the business of selling frozen vegetables in all areas of the world except China.From inception, Mega World Food Limited (HK) only incurred setting up, formation or organization activities.Upon disposal, the Company ceased these operations and accordingly, the Company’s financial statements have been prepared with the net assets, results of operations, and cash flows of this business displayed separately as “discontinued operations." On January 23, 2013 we acquired from Perpetual Wind Power Corporation the rights to their wind and solar powered turbine technology for which it has a patent pending with the United States Patent and Trademark office, U.S. Patent Application Serial No. 61/257,578 as submitted on November 3, 2009. In November 2013, we built and successfully tested an alternative energy LED lighting and security system that is now available to the market. The Guard Lite™ security lighting system is designed to deter trespassers from homes and/or properties without electricity costs. The Company has moved towards patent protection of this new device.It is anticipated that the Guard Lite™ security lighting system will only require a portion of the energy it generates so the excess energy will be able to be used for other applications.We are currently testing adding a heat sensor to detect house fires to the system.Included in the Guard-Lite package: · High Tech LED lighting - Utilizing the latest energy efficient technology with 6000 Kelvin lamps and 60,000hrs+ lifetime. This gives high visibility with fewer lumens (3 LED lights/900 lumens each). · HD WiFI Security Camera - Featuring two way streaming audio and HD video. The camera has infrared night vision and motion sensing technology. Alerts can be sent to the customer’s Smart Phone, PC, Mac, or Tablet. Multiple cameras and users can be incorporated into the system. · Wind Turbine - High Efficiency Carbon Fiber Plastic. This unit produces 300watts at low wind speed. It's quiet, maintenance free with long lasting permanent magnet direct drive. · Electrical System - Safe, reliable and efficient DC power system with 24 hours of energy storage when there is no wind or solar. · Mounting Pole - Maintenance Free carbon steel with a vinyl sleeve or powder coated. The dimensions are 4" x 4" square and 14' 4" in height with a security base to prevent tampering. · Solar Panel - 100 watt output at 4.5 KWh/Day. This Unit produces excess energy of approximately 3.9 KWh per day. That energy can be sold back to the grid or used for other lights, additional cameras, battery charging etc. 4 Table of Content Employees Brian Conway,our Chief Executive Officerand Chairman of the Board is our only employee.Besides our officers, our management expects to use consultants, attorneys, and accountants as necessary, and do not anticipate a need to engage any other full-time employees until absolutely necessary for the operations of our Company. The need for employees and their availability will be addressed in connection with the scope and requirements of the operations of the Company. Trading market Our common stock is quoted on the OTC Electronic Bulletin Board (OTCBB) under the symbol LIBE. Dividend Policy We have never paid dividends. We do not intend to declare any dividends in the foreseeable future. We presently intend to retain earnings, if any, for the development and expansion of our business. Additional Information We are a public company and file annual, quarterly and special reports and other information with the SEC. We are not required to, and do not intend to, deliver an annual report to security holders. You may read and copy any document we file at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549. You can request copies of these documents by writing to the SEC and paying a fee for the copying cost. Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference room. Our filings are also available, at no charge, to the public at http://www.sec.gov. ITEM 1A.RISK FACTORS In addition to the other information in this report, the following risks should be considered carefully in evaluating our business and prospects: We are a development stage company and have history of losses since our inception.If we cannot reverse our losses, we will have to discontinue operations. At September 30, 2013, we had $162,354 in cash on hand and an accumulated deficit of $(306,798), causing our auditors to express their doubt as to our ability to continue as a going concern. We anticipate incurring losses in the near future.We do not have an established source of revenue sufficient to cover our operating costs.Our ability to continue as a going concern is dependent upon our ability to successfully compete, operate profitably and/or raise additional capital through other means. If we are unable to reverse our losses, we will have to discontinue operations. Our history of losses is expected to continue and will need to obtain additional capital financing in the future. We have a history of losses and expect to generate losses until such a time when we can become profitable in the alternative energy business. As of September 30, 2014, we had $162,354 in cash and cash equivalents on hand and an accumulated deficit of $(306,798). 5 Table of Content All notes from related parties are payable upon demand. We believe that our cash from borrowings will be insufficient to fund our operations and to satisfy our long-term liquidity needs for the next twelve months.We will required to seek additional financing in the future to respond to increased expenses or shortfalls in anticipated revenues, respond to competitive pressures or take advantage of unanticipated acquisition opportunities. We cannot be certain we will be able to find such additional financing on reasonable terms, or at all. If we are unable to obtain additional financing when needed, we could be required to modify our business plan in accordance with the extent of available financing. We do not have an external credit facility. We currently do not have an external credit facility.The current economic recession has hampered small businesses, like ours, from obtaining loans and lines of credit from banks and lending agencies.Overall, due to the recession and increasing bank failures, banks have become more selective when granting loans and/or lines of credit to businesses and individuals.If we are unable to grow our business from generating revenues, we may need access to additional capital such as loans and/or lines of credit.We might not qualify for such loans and/or lines of credit. Our failure to secure an external credit facility could prevent us from growing our business or to cease operations. Our future financings could substantially dilute our stockholders or restrict our flexibility. We will need additional funding which may not be available when needed. We estimate that we will need $75,000 to continue our operations for the next 12 months.If we are able to raise additional funds and by issuing equity securities, you may experience significant dilution of your ownership interest and holders of these securities may have rights senior to those of the holders of our common stock. If we obtain additional financing by issuing debt securities, the terms of these securities could restrict or prevent us from paying dividends and could limit our flexibility in making business decisions. In this case, the value of your investment could be reduced. We are highly dependent on ourexecutive officer, Brian Conway.The loss of Brian Conway would have a material adverse effect on our business and prospects. We currently have only one executive officer, Brian Conway.Brian Conwayserves as our Chief Executive Officer, President and Chairman of the Board, andas our Chief Financial Officer. The loss of Brian Conway could have a material adverse effect on our business and prospects. If we cannot attract, retain, motivate and integrate additional skilled personal, our ability to compete will be impaired. The Company has no employees and many of our current and potential competitors have employees. Our success depends in large part on our ability to attract, retain and motivate highly qualified management and technical personnel. We face intense competition for qualified personnel. The industry in which we compete has a high level of employee mobility and aggressive recruiting of skilled personnel. If we are unable to continue to employ our key personnel or to attract and retain qualified personnel in the future, our ability to successfully execute our business plan will be jeopardized and our growth will be inhibited. Our employees may be bound by confidentiality and other nondisclosure agreements regarding the trade secrets of their former employers. As a result, our employees or we could be subject to allegations of trade secret violations and other similar violations if claims are made that they breached these agreements. If we engage in acquisitions, we may experience significant costs and difficulty assimilating the operations or personnel of the acquired companies, which could threaten our future growth. If we make any acquisitions, we could have difficulty assimilating the operations, technologies and products acquired or integrating or retaining personnel of acquired companies. In addition, acquisitions may involve entering markets in which we have no or limited direct prior experience. The occurrence of any one or more of these factors could disrupt our ongoing business, distract our management and employees and increase our expenses. In addition, pursuing acquisition opportunities could divert our management's attention from our ongoing business operations and result in decreased operating performance. Moreover, our profitability may suffer because of acquisition-related costs or amortization of acquired goodwill and other intangible assets. Furthermore, we may have to incur debt or issue equity securities in future acquisitions. The issuance of equity securities would dilute our existing stockholders. 6 Table of Content Because our officers and directors are indemnified against certain losses, we may be exposed to costs associated with litigation. If our directors or officers become exposed to liabilities invoking the indemnification provisions, we could be exposed to additional none reimbursable costs, including legal fees. Our articles of incorporation and bylaws provide that our directors and officers will not be liable to us or to any shareholder and will be indemnified and held harmless for any consequences of any act or omission by the directors and officers unless the act or omission constitutes gross negligence or willful misconduct. Extended or protracted litigation could have a material adverse effect on our cash flow. We are subject to SEC regulations relating to “penny stock” and the market for our common stock could be adversely affected. The SEC has adopted regulations concerning low-priced stock, or “penny stocks.” The regulations generally define "penny stock" to be any equity security that has a market price less than $5.00 per share, subject to certain exceptions. If our shares are offered at a market price less than $5.00 per share, and do not qualify for any exemption from the penny stock regulations, our shares may become subject to these additional regulations relating to low-priced stocks. The penny stock regulations require that broker-dealers, who recommend penny stocks to persons other than institutional accredited investors make a special suitability determination for the purchaser, receive the purchaser's written agreement to the transaction prior to the sale and provide the purchaser with risk disclosure documents that identify risks associated with investing in penny stocks. Furthermore, the broker-dealer must obtain a signed and dated acknowledgment from the purchaser demonstrating that the purchaser has actually received the required risk disclosure document before effecting a transaction in penny stock. These requirements have historically resulted in reducing the level of trading activity in securities that become subject to the penny stock rules. The additional burdens imposed upon broker-dealers by these penny stock requirements may discourage broker-dealers from effecting transactions in the common stock, which could severely limit the market liquidity of our common stock and our shareholders' ability to sell our common stock in the secondary market. We face intense competition, which may adversely affect our industry unit share position, revenue, and profitability. We operate in an industry in which there are rapid technological advances in hardware, software, and service offerings, and we face aggressive product and price competition from both branded and generic competitors.We compete based on our ability to offer to our customers competitive open, capable, affordable, and integrated solutions that provide the most current and desired product and services features.We expect that competition will continue to be intense, and there is a risk our competitors’ products may be less costly, provide better performance or include additional features when compared to our products.Moreover, our efforts to balance our mix of products and services to optimize profitability, liquidity, and growth may put pressure on our industry unit share position. In addition to competitive factors we face as a result of the current state of our business and our industry, we confront additional competitive challenges as our business and industry continue to grow and evolve. As we expand globally, we may see new and increased competition in different geographic regions. Moreover, the generally low barriers to entry in our business increase the potential for challenges from new industry competitors.We may also see increased competition from new types of products as the options for alternative energy solutions increase. Further, as our industry evolves and our company grows, companies with which we have strategic alliances may become competitors in other product areas or our current competitors may enter into new strategic relationships with new or existing competitors, all of which may further increase the competitive pressures we face. If our cost efficiency measures are not successful, we may become less competitive. We continue to focus on minimizing our operating expenses through cost improvements and simplifying our structure.However, certain factors may prevent the achievement of these goals, which may in turn negatively affect our competitive position. For example, we may experience delays or unanticipated costs in implementing our cost efficiency plans.As a result, we may not achieve our expected cost efficiencies in the time anticipated, or at all. 7 Table of Content We may not successfully execute our growth strategy if we fail to manage effectively the change involved in implementing our strategic initiatives. Our growth strategy involves reaching more customers through new distribution channels, expanding our relationships with resellers, and augmenting select areas of our business through targeted acquisitions and other commercial arrangements.As we reach more customers through new distribution channels and expanded reseller relationships, we may fail to manage in an effective manner the increasingly difficult tasks of inventory management and demand forecasting.Our ability to accomplish the goals of our growth strategy depends on our success in transitioning our sales capabilities in accordance with our strategy, adding to the breadth of our higher margin offerings through selective acquisitions of other businesses, and managing the effects of these strategic initiatives. If we are unable to meet these challenges, our results of operations could be unfavorably affected. Our inability to manage solutions, product, and services transitions in an effective manner could reduce the demand for our solutions, products and services and the profitability of our operations. Continuing improvements in technology result in frequent new solutions, product, and services introductions, short product life cycles, and improvements in product performance characteristics.If we cannot manage in an effective manner the transition to new solutions offerings and these offerings’ new products and services, customer demand for our solutions, products and services could diminish and our profitability could suffer.We are increasingly sourcing new products and transitioning existing products through our contract manufacturers and manufacturing outsourcing relationships in order to generate cost efficiencies, deliver products faster, and better serve our customers.The success of product transitions depends on a number of factors that include the availability of sufficient quantities of components at attractive costs.In addition, product transitions present execution challenges and risks, including the risk that new or upgraded products may have quality issues or other defects. If we fail to achieve favorable pricing from our vendors, our profitability could be adversely affected. Our potential profitability is affected by our ability to achieve favorable pricing from our vendors and contract manufacturers, including through negotiations for vendor rebates, marketing funds, and other vendor funding received in the normal course of business. Because these supplier negotiations are continuous and reflect the ongoing competitive environment, the variability in timing and amount of incremental vendor discounts and rebates can affect our profitability. These vendor programs may change periodically, potentially resulting in adverse profitability trends if we cannot adjust pricing or cost variables. Our inability to establish a cost and product advantage, or determine alternative means to deliver value to our customers, may adversely affect our industry unit share position, revenue, and profitability. ITEM 1B.UNRESOLVED STAFF COMMENTS As a smaller reporting company, we are not required to include disclosure under this item. ITEM 2.PROPERTIES. Our principal executive offices are located at 109 Burtons Road, Marlton, New Jersey 08053.The office space is provided to us by our former Chief Executive Officer free of charge. ITEM 3.LEGAL PROCEEDINGS. We are not a party to any legal proceedings nor are we aware of any circumstance that may reasonably lead any third party to initiate legal proceedings against us. Item 4.MINE SAFETY DISCLOSURES. None 8 Table of Content PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES (a) Market Information. Our common stock is quoted on the OTC Electronic Bulletin Board.We obtained our trading symbol which is LIBE.OB on February 15, 2013.For the periods indicated, the following table sets forth the high and low bid prices per share of common stock. These prices represent inter-dealer quotations without retail markup, markdown, or commission and may not necessarily represent actual transactions. HIGH LOW FISCAL YEAR ENDED SEPTEMBER 30, 2013 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ HIGH LOW FISCAL YEAR ENDED SEPTEMBER 30, 2014 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ (b) Holders. As of January 13, 2015 there were approximately 46 record holders of 107,692,584 shares of the Company's common stock.The closing price for the Company's common stock on January 13, 2015, was $0.01 per share. (c) Dividend Policy. We have not declared or paid any cash dividends on our common stock and we do not intend to declare or pay any cash dividend in the foreseeable future.The payment of dividends, if any, is within the discretion of our Board of Directors and will depend on our earnings, if any, our capital requirements and financial condition and such other factors as our Board of Directors may consider. (d) Securities Authorized for Issuance Under Equity Compensation Plans. We have not authorized the issuance of any of our securities in connection with any form of equity compensation plan. (e) Recent Sales of Unregistered Securities. None 9 Table of Content (f) Transfer Agent The Company's transfer agent and registrar of the common stock is: OLDE MONMOUTH STOCK TRANSFER CO, INC. 200 Memorial Parkway Atlantic Highlands, New Jersey 07716 Phone: (732) 872-2727 Fax: (732) 872-2728 ITEM 6.SELECTED FINANCIAL DATA. The table below summarizes our audited balance sheet at September 30, 2013 and statement of operations for the fiscal year ended September 30, 2013. September30, 2014 (Audited) Balance Sheet: Cash $ Total Assets $ Total Liabilities $ Total Stockholders’ Equity (Deficit) $ ) Fiscal Year ended September 30, 2014 (Audited) Statement of Operations : Revenue $ 0 Net Loss $ ) Net Loss Per Share of Common Stock 0 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. Forward Looking Statements Some of the information in this section contains forward-looking statements that involve substantial risks and uncertainties. You can identify these statements by forward-looking words such as "may," "will," "expect," "anticipate," "believe," "estimate" and "continue," or similar words. You should read statements that contain these words carefully because they: - discuss our future expectations; - contain projections of our future results of operations or of our financial condition; and - state other "forward-looking" information. We believe it is important to communicate our expectations. However, there may be events in the future that we are not able to accurately predict or over which we have no control. Our actual results and the timing of certain events could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth under "Risk Factors," "Business" and elsewhere in this prospectus. See "Risk Factors." 10 Table of Content ORGANIZTION AND BASIS OF PRESENTATION The following discussion and analysis is based on the audited financial statements for the years ended September 30, 2014 of Liberated Energy, Inc., a Nevada corporation (“Liberated” the “Company,” “our,” or “we”). All significant inter-company amounts have been eliminated. In the opinion of management, the audited financial statements presented herein reflect all adjustments (consisting only of normal recurring adjustments) necessary for fair presentation. Interim results are not necessary indicative of results to be expected for the entire year. We prepare our financial statements in accordance with generally accepted accounting principles (GAAP), which require that management make estimates and assumptions that affect reported amounts. Actual results could differ from these estimates. Certain of the statements contained below are forward-looking statements (rather than historical facts) that are subject to risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. We have limited assets of $54,684 as of September 30, 2013. CRITICAL ACCOUNTING POLICIES & ESTIMATES The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires management to make judgments, assumptions and estimates that affect the amounts reported in our consolidated financial statements and accompanying notes. We base our estimates and judgments on historical experience and on various other assumptions that we believe are reasonable under the circumstances. However, future events are subject to change, and the best estimates and judgments routinely require adjustment. The amounts of assets and liabilities reported in our balance sheet, and the amounts of revenues and expenses reported for each of our fiscal periods, are affected by estimates and assumptions which are used for, but not limited to, the accounting for allowance for doubtful accounts, goodwill and intangible asset impairments, restructurings, inventory and income taxes. Actual results could differ from these estimates. The following critical accounting policies are significantly affected by judgments, assumptions and estimates used in the preparation of our consolidated financial statements. Use of Estimates It is important to note that when preparing the financial statements in conformity with U.S. generally accepted accounting principles, management is required to make certain estimates and assumptions that affect the amounts reported and disclosed in the financial statements and related notes.Actual results could differ if those estimates and assumptions approve to be incorrect. On an ongoing basis, we evaluate our estimates, including those related to estimated customer life, used to determine the appropriate amortization period for deferred revenue and deferred costs associated with licensing fees, the useful lives of property and equipment and our estimates of the value of common stock for the purpose of determining stock-based compensation. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable, the results of which form the basis for making judgments about the carrying values of assets and liabilities. Revenue Recognition Policies The Company recognizes revenues in accordance with the Securities and Exchange Commission Staff Accounting Bulletin (SAB) number 104, "Revenue Recognition." SAB 104 clarifies application of U. S. generally accepted accounting principles to revenue transactions. As of the year ended September 30, 2013, there was no deferred revenue. The Company derives its primary revenue from the sources described below, which includes sale of alternative energy devices. 11 Table of Content Off- Balance Sheet Arrangements We did not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of 90 days or less to be cash equivalents to the extent the funds are not being held for investment purposes. Results of Operations Comparison of the Fiscal Years Ended September 30, 2014 and 2013 The following table summarizes the results of our operations during the fiscal year ended September 30, 2014, and 2013 and provides information regarding the dollar and percentage increase or (decrease) from the six month period ended September 30, 2014 to the same period of 2013. September30, 2014 September 30, 2013 Increase (Decrease) Percentage Increase (Decrease) Product Sales, net $ 0 $ 0 $ 0 0 Cost of Goods Sold $ 0 $ 0 $ 0 0 Selling, General and Administrative Expense $ $ $ 60 Interest expense $ $ $ Net income (loss) $ ) $ ) $ ) ) Earnings (Loss) per common share $ ) $ ) $ ) 0 We had no revenues for the fiscal yearended November 30, 2014, andduring the same period in 2013. Our cost of good sold for the fiscal yearended November 30, 2014 was $0 as compared to $0 during the same period in 2013. Selling, general and administrative expenses increased by $100,650 or 60%, to $268,527 for the fiscal yearended November 30, 2014 compared to $167,877 in the same period in 2013. Interest expense forthe fiscal yearended November 30, 2014 was $38,291 and interest expense in the same period of 2013 was $417. Interest expense increased9,182.5% for the fiscal yearended November 30, 2014. During thefiscal yearended November 30, 2014 we incurred a net loss of $(306,798) compared with a net loss of $(168,294) for the same period in the prior year. Loss per common share for the for the fiscal year ended November 30, 2014 was negligible. REVENUE Revenues are recognized from product sales upon shipment, which is the point in time when risk of loss is transferred to the customer, net of estimated returns and allowances. We had no revenuesfor thefor the fiscal year ended November 30, 2014 andduring the same period in 2013. 12 Table of Content EXPENSE Our operating expenses consist of selling, general and administrative expenses. Selling, general and administrative expenses increased by $100,650 or 60 %, to $268,527 for the fiscal year ended November 30, 2014 compared to $167,877 in the same period in 2013. We expect selling, general, and administrative expenses to increase in future periods as we initiate a number of marketing and promotional activities. INCOME TAXES We are subject to U.S. income taxes.Due to the accumulative net loss, we would not subject income taxes yet. NET LOSS Duringthe fiscal year ended November 30, 2014 we incurred a net loss of $(306,798) compared with $(168,294) for the same period in the prior year. GOING CONCERN QUALIFICATION In their Independent Auditor's Report for the fiscal years ending September 30, 2014, Enterprise CPA, Ltd. stated that several conditions and events cast substantial doubt about our ability to continue as a “going concern.”At September 30, 2014, we had $162,354 cash on hand and $5,000 in prepaid expenses. We have incurred a deficit of $(383,969) from our inception to September 30, 2014. See “Liquidity and Capital resources.” LIQUIDITY AND CAPITAL RESOURCES In their September 30, 2014 audit report, our auditors have expressed their doubt as to our ability to continue as a going concern.Our primary source of liquidity has been from borrowing funds from certain executive officers and principal stockholders related to certain of our executive officers. As of September 30, 2014, we had $162,45 in cash and cash equivalents. Our net loss for fiscal year ended September 30, 2014 were $(306,798).The accumulated deficit as of September 30, 2014 was $ (383,969). 13 Table of Content To date, we have had no revenues; and we require additional financing in order to finance our business activities on an ongoing basis.Our future capital requirements will depend on numerous factors including, but not limited to, continued progress in getting financing to finance our projects. We are actively pursuing alternative financing and have had discussions with various third parties, although no firm commitments have been obtained to date.In the interim, shareholders of the Company have committed to meet our minimal operating expenses.We believe that actions presently being taken to revise our operating and financial requirements provide them with the opportunity to continue as a “going concern,” although no assurances can be given. PATENT ACQUISITION Pursuant to Patent Acquisition Agreement signed on January 19, 2013 between the Company and Perpetual Wind Power Corporation (the “Seller”), a privately held company organized in the State of Delaware, Seller agrees to sell to the Company and the Company agrees to purchase from the Seller the perpetual wind patent for an aggregate purchase price of 2,500,000 newly issued common stock of the Company with par value of $0.001 to be issued to the Seller’s shareholders.Seller also agrees as additional consideration at the closing date to return the Company’s treasury the 24,500,000 shares of common stock with the par value of $0.001. The Company used the par value method to record the patent acquisition transaction.The management estimated that the patent acquisition transaction is in good faith and with mutually agreed price which represents the fair value of the patent.Due to there were no active stock trading activities, the trading price for the Company may not represent the fair value of the patent.Accordingly, the Company recorded the total patent of $2500, and returned treasury stocks of $24,500.Due to the limited stock market activities and limited access of a pending patent application, there might be uncertainty about the patent valuation.The financial statements do not include adjustments that might result from the outcome of this uncertainty. COMMON STOCK Our board of directors is authorized to issue 100,000,000 shares of Common stock, with a par value of $0.001. There are an aggregate of 107,692,584 shares of Common Stock issued and outstanding, which are held by 46 stockholders as of the date of this Annual Report.All shares of our common stock have one vote per share on all matters, including election of directors, without provision for cumulative voting. The common stock is not redeemable and has no conversion or preemptive rights. The common stock currently outstanding is validly issued, fully paid and non-assessable. In the event of liquidation of the Company, the holders of common stock will share equally in any balance of the Company's assets available for distribution to them after satisfaction of creditors and preferred stockholders, if any. The holders of our common stock are entitled to equal dividends and distributions per share with respect to the Common Stock when, as and if, declared by the board of directors from funds legally available. Dividends We have never declared dividends.We do not intend to declare any dividends in the foreseeable future. We presently intend to retain earnings, if any, for the development and expansion of our business. Share Purchase Warrants On February 21, 2013 the Company entered into a Common Warrant Agreement with an individual granting him the right to acquire 30,000 common shares of the Company on or before February 21, 2015 at $0.50 per share and 20,000 common shares of the Company on or before February 21, 2015 at $1.00 per share. On February 21, 2013 the Company entered into a Common Warrant Agreement with an individual granting her the right to acquire 1,000,000 common shares of the Company on or before February 21, 2015 at $0.75 per share, 1,000,000 common shares of the Company on or before February 21, 2015 at $1.00 per share, 1,000,000 common shares of the Company on or before February 21, 2015 at $1.50 per share and 1,000,000 common shares of the Company on or before February 21, 2015 at $2.00 per share. On February 21, 2013 the Company entered into a Common Warrant Agreement with an entity granting it the right to acquire 20,000 common shares of the Company on or before February 21, 2015 at $0.25 per share and 150,000 common shares of the Company on or before February 21, 2015 at $0.50 per share. On February 21, 2013 the Company entered into a Common Warrant Agreement with an individual granting him the right to acquire 50,000 common shares of the Company on or before February 21, 2015 at $1.25 per share and 25,000 common shares of the Company on or before February 21, 2015 at $2.00 per share. 14 Table of Content On February 21, 2013 the Company entered into a Common Warrant Agreement with an individual granting him the right to acquire 500,000 common shares of the Company on or before February 21, 2015 at $1.50 per share. On February 21, 2013 the Company entered into a Common Warrant Agreement with an individual granting him the right to acquire 100,000 common shares of the Company on or before February 21, 2015 at $0.75 per share. On February 21, 2013 the Company entered into a Common Warrant Agreement with an entity granting it the right to acquire 100,000 common shares of the Company on or before February 21, 2015 at $2.50 per share. On March 11, 2013 the Company entered into a Common Warrant Agreement with an individual granting him the right to acquire 30,000 common shares of the Company on or before March 11, 2015 at $1.00 per share. On March 11, 2013 the Company entered into a Common Warrant Agreement with an individual granting him the right to acquire 300,000 common shares of the Company on or before March 11, 2015 at $1.00 per share. March 11, 2013, the Company entered into a Common Warrant Agreement with Mr. Frank Pringle, our CEO and Chairman granting him the right to acquire 300,000 common shares of the Company on or before March 11, 2015 at $1.00 per share. On March 11, 2013 the Company entered into a Common Warrant Agreement with Ms. Elyse Thompson, our CFO and Director granting her the right to acquire 200,000 common shares of the Company on or before March 11, 2015 at $1.00 per share. Options We do not have a stock option plan in place nor are there any outstanding exercisable for shares of our common stock. Convertible Notes On September 4, 2013, the Company issued a Convertible Note (the “Note”) to JMJ Financial (“JMJ”) providing JMJ with the ability to invest up to $350,000 which contains a 10% original issue discount (the “JMJ Note”). The transaction closed on September 4, 2013.JMJ provided $50,000 to the Company on the Effective Date. The net proceeds the Company received from this offering were $45,000On December 10, 2013, JMJ provided $25,000 to the Company; the net proceeds the Company received from this offering were $22,500. On April 18, 2014, JMJ provided $40,000 to the Company; the net proceeds the Company received from this offering were $36,000. On June 23, 2014, JMJ provided $40,000 to the Company; the net proceeds the Company received from this offering were $36,000. On November 27, 2013, the Company issued a Convertible Note (the “Note”) to LG CAPITAL FUNDING, LLC (“LG Capital”) providing LG Capital with the ability to invest $25,000 which contains $4,000 in financing cost (the LG Capital “Note”). The transaction closed on November 27, 2013. LG Capital provided $25,000 to the Company on the effective Date. The net proceeds the Company received from this offering were $21,000. On December 2, 2013, the Company issued a Convertible Note (the “Note”) to GEL Properties, LLC (“GEL”) providing GEL with the ability to invest $35,000 which contains $5,250 in financing cost (the GEL “Note”). The transaction closed on December 2, 2014.GEL provided $35,000 to the Company on the effective Date. The net proceeds the Company received from this offering were $29,750. On March 14, 2014, the Company issued a Convertible Note (the “Note”) to LG CAPITAL FUNDING, LLC (“LG Capital”) providing LG Capital with the ability to invest $30,000 which contains $4,500 in financing costs (the LG Capital “Note”). The transaction closed on March 14, 2014. LG Capital provided $30,000 to the Company on the effective Date. The net proceeds the Company received from this offering were $25,500. 15 Table of Content On March 17, 2014, the Company issued a Convertible Note (the “Note”) to UNION CAPITAL, LLC (“Union Capital”) providing Union Capital with the ability to invest $30,000 which contains $4,500 in financing costs. The transaction closed on March 17, 2014. Union Capital provided $30,000 to the Company on the Effective Date. The net proceeds the Company received from this offering were $25,500. On March 19, 2014, the Company issued a Convertible Note (the “Note”) to GEL Properties, LLC (“GEL”) providing GEL with the ability to invest $35,000 which contains $5,250 in financing cost (the GEL “Note”). The transaction closed on March 19, 2014.GEL provided $35,000 to the Company on the effective Date. The net proceeds the Company received from this offering were $29,750. On June 02, 2014, the Company issued a Convertible Note (the “Note”) to LG CAPITAL FUNDING, LLC (“LG Capital”) providing LG Capital with the ability to invest $25,000 which contains $4,000 in financing fees (the LG Capital “Note”). The transaction closed on June 02, 2014. LG Capital provided $25,000 to the Company on the effective Date. The net proceeds the Company received from this offering were $21,000. On June 10, 2014, the Company issued a Convertible Note (the “Note”) to GEL Properties, LLC (“GEL”) providing GEL with the ability to invest $35,000 which contains $5,250 in financing cost (the GEL “Note”). The transaction closed on June 10, 2014.GEL provided $35,000 to the Company on the effective Date. The net proceeds the Company received from this offering were $29,750. On July 14, 2014, the Company issued two Convertible Notes (the “Notes”) to LG CAPITAL FUNDING, LLC (“LG Capital”) providing LG Capital with the ability to invest up to $53,000 in aggregate. The transaction closed on July 14, 2014. LG Capital provided $26,500 on effective day, containing $4,000 in financing cost. The net proceeds the Company received from this offering were $22,500. On July 17, 2014, the Company issued two Convertible Notes (the “Notes”) to UNION CAPITAL, LLC (“Union Capital”) providing Union Capital with the ability to invest up to $50,000. The transaction closed on July 17, 2014. Union Capital provided $25,000 to the Company on effective day, containing $4,000 in legal fees. The net proceeds the Company received from this offering were $21,000. PREFERRED STOCK Our board of directors is authorized to issue 10,000,000 shares of Common stock, with a par value of $0.001. There are no shares of Preferred Stock issued and outstanding as of the date of this Annual Report. ITEM 7A.QUANTITIVE AND QUALITIVE DISCLOSURES ABOUT MARKET RISK Not required. 16 Table of Content ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA LIBERATED ENERGY, INC. (A Development Stage Enterprise) Audited Financial Statements AS OF SEPTEMBER 30, 2014, 2013 AND FOR THE PERIOD FROM JUNE 24, 2010 (DATE OF INCEPTION) TO SEPTEMBER 30, 2014 17 Table of Content Table of Contents Report of Independent Registered Public Accounting Firm – Enterprise CPA, Ltd. 16 Balance Sheets 17 Statement of Operations 18 Statement of Cash Flows 19 Statement of Shareholders’ Equity 20 Notes to Financial Statements 21 F-1 18 Table of Content Independent Registered Public Accounting Firm’s Auditor’s Report on the Consolidated Financial Statements Board of Directors and Shareholders of Liberated Energy, Inc. We have audited the accompanying balance sheets of Liberated Energy, Inc. (the “Company”), as of September 30, 2014, and 2013, and the related statements of operation, shareholders’ equity, and cash flows for year ended September 30, 2014 and the cumulative period from January 19, 2013 (date of inception of development stage) through September 30, 2014. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to in the first paragraph above, present fairly, in all material respects, the financial position of Liberated Energy, Inc. as of September 30, 2014, 2013, and the results of its operations and their cash flows for year ended September 30, 2014, and the cumulative period from January 19, 2013 (date of inception of development stage) through September 30, 2014 in conformity with accounting principles generally accepted in the United States of America. The Company’s lack of operating history and financial resources raise substantial doubt about its ability to continue as a going concern.The financial statements do not include adjustments that might result from the outcome of this uncertainty and if the Company is unable to generate significant revenue or secure financing, then the Company may be required to cease or curtail its operations. /s/ Enterprise CPAs, Ltd Enterprise CPAs, Ltd. Chicago, IL January 13, 2015 F-2 19 Table of Content LIBERATED ENERGY, INC. (A Development Stage Company) BALANCE SHEET Sept. 30, 2014 Sept. 30, 2013 ASSETS CURRENT ASSETS: Cash and Cash Equivalents $ $ Prepaid expenses $ $ Inventory $ $
